        Case 1:19-cv-07840-RA-SN Document 83 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
                                                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 OBRA PIA LTD., et al.,                                            DOC#:
                                                                   DATE FILED: 9/9/2020
                                Plaintiffs,

                        -v-

 SEAGRAPE INVESTORS LLC AND                                       19-CV-7840 (RA)
 EDWARD V. MULLEN,                                                19-CV-9736 (RA)

                                Defendants.                            ORDER

 SEAGRAPE INVESTORS LLC,

                                Plaintiff,

                        -v-

 KALEIL ISAZA TUZMAN, et al.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

       Seagrape Investors LLC and Edward Mullen removed the Obra Pia Action, No. 19-cv-

7840, to this Court on the basis of diversity jurisdiction. See Dkt. 9. In its Notice of Removal,

Seagrape and Mullen assert that Seagrape is a “limited liability company organized under the

laws of the State of Florida,” with its place of business in Florida, and that Seagrape is “wholly

owned by a Florida limited liability company, which in turn is owned by two Florida trusts, the

beneficiaries of which are the minor children of Mullen, and the trustees of which are Mullen

and his wife, each of whom is a citizen of the State of Florida.” See id. ¶ 5-6. Similarly, other

than with respect to its claim under Section 10(b) of the Exchange Act, Seagrape filed the

Seagrape Action, No. 19-cv-9736, in this Court on the basis of “federal diversity jurisdiction

under 28 U.S.C. § 1332(a)(2) to the extent that (1) [Seagrape] and its beneficial owners are based

exclusively in the State of Florida and Defendants are citizens either of another state or of a
         Case 1:19-cv-07840-RA-SN Document 83 Filed 09/09/20 Page 2 of 2




foreign country.” See Dkt. 1 ¶ 21; see also Dkt. 35 ¶ 22. In the Seagrape Complaint, Seagrape

again asserts that it is a “limited liability company organized under the laws of the State of

Florida,” with its place of business in Florida. See Dkt. 1 ¶ 9; Dkt. 35 ¶ 10.

         Business entities, with the exception of corporations, assume the citizenship of their

members for purposes of diversity jurisdiction. See Carden v. Arkoma Assocs., 494 U.S. 185,

187-89 (1990). Here, the citizenship of Seagrape Investors LLC for purposes of diversity

jurisdiction depends upon (1) the citizenship of natural persons who are members of the limited

liability company (“LLC”) and (2) the place of incorporation and principal place of business of

any corporate entities who are members of the LLC. See Handelsman v. Bedford Village Assocs.

Ltd. P’Ship, 213 F.3d 48, 51-52 (2d Cir. 2000) (finding incomplete diversity when plaintiff was a

citizen of the same state as members of defendant limited liability company); see also Strother v.

Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of diversity jurisdiction, a

limited liability company has the citizenship of each of its members.”). Seagrape has not

adequately alleged in either Action the members of its LLC. No later than September 11, 2020,

Seagrape shall file a letter clarifying the citizenship of each constituent person or entity of

Seagrape Investors LLC, as well as asserting whether Seagrape has any members other than

Edward Mullen. Seagrape shall also file any supporting documentation regarding the members

of its LLC no later than September 11, 2020.

SO ORDERED.

Dated:      September 9, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge
